Citation Nr: 0403287	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a scar, postoperative 
residuals excision of plantar warts, left foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2003 the veteran presented 
testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The record shows that VA outpatient treatment records dated 
from December 2002 to May 2003 were received in conjunction 
with the June 2003 Board video hearing.  The new evidence is 
"pertinent" to the issue on appeal and has been added to the 
file subsequent to the January 2003 supplemental statement of 
the case.  As there appears to be no waiver of initial RO 
consideration of this new evidence, the Board is not able to 
consider the additional evidence without having to remand the 
case to the RO for initial consideration.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  Because the veteran has not waived initial 
consideration of the recently submitted evidence, this matter 
must be remanded.

The Board further observes that the aforementioned VA 
treatment records reveal that the veteran has undergone 
surgical treatment for his left foot scar disability 
subsequent to the most recent VA examination dated in 
December 2002.  As such, the Board finds that the veteran 
should be offered a VA examination for the purpose of 
determining the current severity of the veteran's left foot 
scar disability.

Finally, the RO should review the claims file to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

3.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his left foot scar 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



